Citation Nr: 0507674	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  01-07 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than August 3, 2000, 
for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1960 to March 1968.  This case comes before the Board 
of Veterans' Appeals (Board) on remand from the U.S. Court of 
Appeals for Veterans Claims (Court), granting a joint motion 
by the parties requesting a Vacate and Remand of the Board's 
September 2002 decision.  The September 2002 Board decision 
had denied the veteran's appeal from a February 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which, in pertinent part, 
granted a TDIU effective from August 4, 2000.  An August 2001 
rating decision revised the effective date to August 3, 2000.  
A videoconference hearing was held before the undersigned in 
May 2002.  In March 2004, the Board remanded the matter for 
additional development.  On January 28, 2005, the veteran's 
attorney requested another hearing.  This request was 
received more than 90 days after the September 23, 2004 RO 
notification letter certifying the case to the Board.  The 
veteran and his attorney were advised that under 38 CFR § 
20.1304 this request could not be granted without a showing 
of good cause.  The March 4, 2005 response from the veteran's 
attorney did not specify any cause for the new hearing 
request being late, and the motion for another hearing was 
denied.  


FINDINGS OF FACT

1.  On August 4, 2000, the RO received the veteran's claim 
for TDIU.

2.  A VA outpatient progress note dated August 3, 2000, 
attests that the veteran was unemployable, and was found by 
the RO to be an informal claim for TDIU.

3.  The veteran did not submit a formal or informal claim for 
TDIU earlier than August 3, 2000.

4.  It is not factually ascertainable from the evidence of 
record that in the year prior to August 4, 2000 the veteran 
was unemployable due to service-connected disabilities, 
alone, prior to August 3, 2000.
CONCLUSION OF LAW

An effective date earlier than August 3, 2000, for TDIU is 
not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duty to notify and 
assist in the development of the claim.  By rating decisions 
in February and August 2001, the August 2001 statement of the 
case (SOC), VA correspondence pertaining to the VCAA dated in 
April 2003, and supplemental SOCs (SSOC) dated in November 
2001, February 2002, and July 2004, he was notified of the 
evidence necessary to substantiate his claim.  April 2004 
correspondence specifically apprised the veteran of VA's duty 
to notify and assist, as prescribed in the VCAA, with 
identification of the parties responsible for obtaining 
pertinent evidence.  And in March 2004, pursuant to a 
September 2003 Court order, the Board remanded the case to 
ensure compliance with the mandates of the VCAA.  This has 
been done in the interim.  Regarding notice content, the 
veteran was advised by letter in April 2004 to let VA know if 
there is any other evidence or information that he thinks 
will support the claim and to send VA any evidence in his 
possession that pertains to his claim.  He was also advised 
what was needed to establish entitlement to the benefit 
sought and of his and VA's responsibilities in claims 
development (and by inference what he should submit).  He has 
been given notice at least equivalent to that mandated.  
There is no further duty to notify.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, identified pertinent records 
have been obtained, including records from the Social 
Security Administration (SSA).  The veteran was afforded a 
hearing in this matter (before the undersigned).  VA has 
satisfied its duties to inform and assist the veteran with 
regard to this issue and the RO has done everything 
reasonably possible to assist the veteran with his claim for 
an earlier effective date.  No further notice or assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5103(a).  The veteran is not prejudiced by the Board's 
proceeding with appellate review.

II.  Factual Background

The veteran's service-connected disorders include duodenal 
ulcer, lumbosacral strain with degenerative and joint disc 
disease, migraine headeaches, right hip arthritis, left hip 
arthritis, hemorrhoids, and a low back scar.

A VA progress note dated in January 1998 shows that the 
veteran complained of worsening left-sided neck pain with 
radiation into his left arm.  A problem list identified four 
concerns:  chronic bilateral elbow epicondylitis, non-cardiac 
chest pain, bilateral wrist de Quervain's, and cervical spine 
radiculopathy with left C5-C6 symptoms.  Moderately advanced 
cervical spine arthritis was reported.  The examiner 
indicated that the veteran did not appear to be employable 
because of severe pain.  The assessment was foraminal 
narrowing and potential cervical spine stenosis.  A VA 
Outpatient Request for Consultation form, also dated in 
January 1998, shows that the veteran's cervical spine 
problems were interfering with his daily activities.  Other 
VA medical records show that he underwent cervical surgery in 
September 1998.

A VA progress note, dated August 3, 2000, shows that a VA 
social worker indicated that the veteran was unemployable.

In documents received by the RO on August 4, 2000, the 
veteran sought increased ratings for service-connected 
disabilities and TDIU.  In a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, the veteran indicated that he became too 
disabled to work on November 10, 1997.
Information from the veteran's former employer, received by 
VA in October 2000, shows that the veteran last worked in 
November 1997.

A November 2000 VA examination report indicates that the 
veteran was not unemployable on the basis of either his ulcer 
or his hemorrhoids.  Another VA examination report dated in 
November 2000 indicates that without medical intervention the 
veteran's migraine headaches were likely to interfere with 
gainful employment.

In March 2001, the RO informed the veteran that TDIU was 
granted effective August 4, 2000, the date of receipt of his 
claim.  A later rating decision in August 2001 amended the 
effective date to August 3, 2000, based on an August 3, 2000, 
VA outpatient progress note which indicated that the veteran 
was unemployable.

In his March 2001 notice of disagreement, the veteran asserts 
that the effective date for his TDIU rating should be in 
November 1997, as he has been unable to work since then.  He 
claims that while he was hospitalized for neck surgery in 
September 1998 hospital personnel informed him that they 
would contact the RO and request an increase in his benefits.  
He trusted that this was done.

Also of record is an Application of Disability to the 
American National Insurance Company.  This form, received by 
VA in August 2001, shows that the veteran signed it in 
January 1998.  A VA physician, Dr. D.L.S., acting as the 
veteran's attending physician, noted that the veteran had 
last worked in November 1997, and that his disability 
involved a neck injury sustained while he was working as an 
insurance agent.

Another Disability Claim Form for the American National 
Insurance Company, also received by VA in August 2001, shows 
that the above-mentioned VA physician, Dr. D.L.S. indicated 
that while under his care the veteran was unemployable due to 
cervical spine degenerative joint disease from November 1997 
to February 2001. The physician signed this claims form in 
February 2001.

At a personal hearing before a hearing officer in October 
2001 the veteran testified that Dr. D.L.S. informed him in 
November 1997 that he could not work full time. He added that 
he thought VA hospital personnel were going to submit an 
increased benefit claim on his behalf.  He stated that his 
service-connected hips and lower back disorders worsened 
between November 1997 and August 2000.

A letter from Dr. D.L.S., received in November 2001, 
indicates that the veteran was under his care and had been 
disabled from working since November 10, 1997 because of the 
eight service-connected disabilities listed as part of the 
March 2001 notice letter supplied the veteran.  These 
disabilities are noted to be: migraine headaches, chronic 
disc and joint disease [lumbosacral], duodenal ulcer, 
bilateral hip arthritis, hemorrhoids, and lower back scar.

At a videoconference hearing before the undersigned in March 
2002, the veteran testified that he became disabled in 1997 
and that therefore he should be granted individual 
unemployability benefits back to that time.  He added that 
while he was hospitalized at a VA hospital in November 1997, 
hospital personnel indicated that they were submitting an 
application for total disability for him.

In a February 2004 brief, the veteran's attorney asserted 
that the veteran's claim for SSA benefits should have been 
considered a claim for TDIU, and that a January 1998 VA 
progress note record should be accepted as an informal claim 
for TDIU.  

In April 2004, records were received from SSA showing VA 
medical treatment from 1996 through 1999.  The December 1999 
Disability Determination and Transmittal form reflects that 
the veteran was disabled due to a combination of both 
service-connected and non-service-connected disabilities.   

III.  Analysis

A claim for TDIU is essentially a claim for an increased 
rating and the effective date of an award on such claim is 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  An exception to this rule provides that the 
effective date of an award for increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. §  5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  While any 
communication indicating an intent to apply for VA benefits 
may be considered an informal claim, such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (a).  
Additionally, the report of an examination or hospitalization 
may constitute a claim for increase when the reports relate 
to examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission.  38 C.F.R. § 3.157(b)(1).  

Here, it is not in dispute that the veteran's formal claim 
for TDIU was received by the RO on August 4, 2000, and that a 
VA medical record dated August 3, 2000, shows that the 
veteran was unemployable as of that date.  The veteran seeks 
an earlier effective date premised on the following 
alternative theories: (1) that his claim for SSA benefits 
also constituted a claim for TDIU; (2) that a January 1998 VA 
progress note was an informal claim for TDIU; and (3) that he 
was unemployable from November 1997, and believed that in 
1998 someone at a VA hospital submitted a claim for TDIU on 
his behalf.

Addressing these contentions in sequence, we note, initially, 
that while a claim for SSA benefits following the death of a 
veteran may also constitute a claim for Chapter 13 Dependency 
and Indemnity Compensation (under 38 U.S.C.A. § 5105 and 
38 C.F.R. § 3.153), such use of an SSA application as an 
application for VA benefits is restricted to death benefits.  
There is no law or regulation providing that an SSA claim is 
also claim for compensation under Chapter 11.  
Turning to the second contention, while the January 1998 VA 
progress note identified by the veteran indicates that he 
"does not appear employable at this time because of severe 
pain," the assessment and problem list in this record 
identified only non service-connected conditions, i.e., of 
the cervical spine, elbows, wrists, and chest pain, as 
rendering the veteran unemployable.  Since this record did 
not relate to examination or treatment of a disability for 
which service connection has previously been established, it 
may not be accepted as an informal claim for increase under 
38 C.F.R. §§ 3.155 and 3.157.   Also, significantly, it was 
not followed by a formal claim for TDIU within a year.

Addressing the third contention, there is no need to discuss 
at length whether or not a VA hospital employee indeed 
submitted a claim on the veteran's behalf in 1998.  (It is 
noteworthy that while VA treatment facilities/hospitals may 
notify VA adjudication offices that a veteran is hospitalized 
for treatment of service connected disability, they do not 
undertake to represent veterans in claims for monetary 
benefits -although they might provide assistance.  The 
veteran/his representative must still submit a formal claim).  
The critical factor in this case is whether or not it was 
factually ascertainable in the year prior to August 3, 2000 
that the veteran was unemployable due to service-connected 
disabilities, alone.

From the evidence of record (which includes all identified 
sources) it is not ascertainable that prior to August 3, 
2000, the veteran was indeed unemployable due to service-
connected disabilities alone.  The evidence he submitted, 
essentially statements from Dr. D. L. S., shows that due to 
disability he was not employable as of November 1997.  
However, the earlier (contemporaneous) statements show that 
the disability that rendered him unemployable was disability 
of the cervical spine - which is not service connected, and 
may not be considered in determining entitlement to TDIU.  In 
a November 2001 statement, Dr. D.L.S. indicated that the 
veteran had been disabled from working since November 1997 
due to enumerated service connected disabilities.  However, 
even disregarding apparent inconsistencies with previous 
statements by Dr. D.L.S., this statement presumably did not 
exist prior to November 2001, and could not possibly have 
been a basis for ascertaining prior to August 3, 2000, that 
the veteran was unemployable.

In summary it was not ascertainable prior to August 3, 2000, 
that the veteran was unemployable due to service-connected 
disabilities alone.  Neither he (nor a representative on his 
behalf) actually filed a claim for TDIU prior to August 4, 
2000.  There is no basis in fact or law for granting the 
benefit sought.


ORDER

An effective date earlier than August 3, 2000, for TDIU is 
denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


